Citation Nr: 0215306	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits for a disability of the 
right shoulder under 38 U.S.C.A. § 1151, based on surgery 
performed by VA on October 31, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO rating decision.  
This case was previously before the Board in January 2001, 
when it was remanded for additional development.  


FINDINGS OF FACT

1.  A hemiarthroplasty of the veteran's right shoulder was 
performed at a VA medical facility on October 31, 1997. 

2.  The veteran currently complains of increased pain, 
weakness, and an additional loss of function in his right 
shoulder since his October 1997 surgery.

3.  The proximate cause of the veteran's additional right 
shoulder disability was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the veteran's hospital care, 
medical treatment, or surgical treatment; the veteran's 
additional right shoulder disability is not the proximate 
result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for right shoulder disability based on surgery performed 
by VA on October 31, 1997 have not been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West Supp. 2001) for 
a right shoulder disability.  The veteran claims that after a 
hemiarthroplasty was performed on his right shoulder at a VA 
facility in October 1997, he has had additional pain, 
weakness, and a loss of function in his right shoulder.  He 
also claims that his muscles were damaged in his right 
shoulder as a result of the surgery. 

Since the veteran's surgery occurred on October 31, 1997, his 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for an additional disability of the right shoulder must 
have perforce been filed after October 1, 1997.  This matters 
because of a change in the law effective from October 1, 
1997.  The version of 38 U.S.C.A. § 1151 enacted by § 422(a) 
of Pub. L. No. 104-204, which became effective October 1, 
1997, is the applicable statute in this case, and the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997, is 
not for application.  See VAOPGCPREC 40-97.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West Supp. 
2002) provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were 
service[]connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and-- 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-- 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable...

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358 (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b) (2001).

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, and that the additional 
disability was not merely coincidental therewith.  The mere 
fact of aggravation, alone, will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury suffered as a result of 
hospitalization, an examination, or medical or surgical 
treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2001).

In the veteran's case, the pertinent evidence of record 
includes VA radiology reports dated in September 1997 that 
indicate that the right articular cartilage had been 
completely destroyed, resulting in the articulation of bone 
with bone.  The humeral head had an abnormal contour.  The 
glenoid process was flattened and eroded by its articulation 
with the bone of the humeral head.  The veteran was diagnosed 
with severe destructive osteoarthritis in the right shoulder.  

A VA consent form for the veteran's October 1997 right 
shoulder hemiarthroplasty is also of record.  The veteran's 
physician indicated that he had counseled the veteran as to 
the nature of the proposed procedure, the attendant risks 
involved, and the expectant results.  The veteran 
acknowledged, by way of his signature, that he understood the 
nature of the proposed procedure, the attendant risks 
involved, and the expected results.  

The surgery report of the October 31, 1997 right shoulder 
hemiarthroplasty is also of record.  It was noted that prior 
to the surgery, the veteran had had extreme pain on movement 
of his right shoulder.  An examination of the right shoulder 
revealed forward flexion of 90 degrees, 45 degrees of 
abduction, and no external rotation.  Internal rotation was 
questionable.  The veteran was neurovascularly intact.  X-
rays revealed severe degenerative joint disease of the right 
shoulder.  During the surgery, a normal deltopectoral 
incision was made.  After trying several different sizes of 
prostheses, the surgeon placed what was determined to be the 
correct prosthesis.  After this was properly placed, the 
subscapularis muscle was repaired.   

A November 1997 VA hospital discharge summary is also of 
record.  The report indicates that the veteran's surgery was 
uneventful.  He was in good condition.  

VA radiographic reports dated in November 1997 indicate that 
the veteran was status-post a right shoulder joint 
hemiarthroplasty.  The endo-humeral prosthesis appeared 
fairly well in place.  There was minimal degenerative 
arthrosis of the acromioclavicular joint.  No other 
localizing signs of the bone or soft tissue abnormality were 
observed. 

VA treatment records dated in November 1997 indicate that the 
veteran had minimal swelling in his right hand.  His grip was 
almost complete, and his wrist motion was within full limits.  
He was significantly guarded with passive range of motion, 
and less than 10 degrees of motion were obtained.  The 
examiner's assessment was of a status-post right 
hemiarthroplasty.  

VA treatment records dated in November 1997 indicate that the 
veteran had an activities of daily living deficit and 
decreased mobility due to his right shoulder 
hemiarthroplasty. 

VA treatment records dated in December 1997 indicate that the 
veteran was able to perform active assisted range of motion 
with the right shoulder.  He was able to handle most of his 
activities of daily living, but needed some assistance with 
jobs that required both hands.  

VA x-rays dated in December 1997 indicate that the veteran 
had a prosthetic humeral head.  The shaft of the device was 
positioned centrally within the humerus.  The joint space was 
narrowed and there were degenerative arthritic changes of the 
glenoid.  There was a subchondral cyst formation and there 
was osteophyte formation along the interior rim of the 
glenoid.  There was an irregularity of the glenoid, 
particularly concerning the inferior margin.  The examiner 
noted that the position of the prosthesis had not changed 
when compared to the prior examination.  

VA treatment records dated in January 1998 indicate that the 
veteran was attending occupational therapy and kinesio-
therapy daily and was doing well.  He could perform all of 
his own activities of daily living and only needed 
supervision while bathing. 

VA x-rays dated in January 1998 indicate that the veteran's 
right hemiarthroplasty-humeral head replacement appeared to 
be well seated.  There was some cortical alteration in the 
density around the humeral shaft near the stem of the 
prosthesis.  There was sclerosis and hypertrophic changes at 
the inferior aspect of the glenoid.  

VA treatment notes dated in January 1998 indicate that the 
veteran had made little progress over the previous three 
weeks with regards to his occupational therapy.  The 
occupational therapist believed that the veteran may have 
been approaching his maximum rehabilitative potential.  It 
was noted that the veteran had limited range of motion in the 
right shoulder.  He was able to perform all of his activities 
of daily living, and needed only minimal supervision in the 
shower.  It was noted that the veteran might need some help 
with his housekeeping.  


VA treatment records dated in February 1998 indicate that the 
veteran had gradually progressed to the point where he was 
able to use his right arm again.  He had gradually improved 
his activities of daily living to the point where he was able 
to live at home.  

VA radiographic reports dated in February 1998 reveal that 
there were no gross interval changes when compared with the 
veteran's last examination in January 1998.  There was no new 
lucency about the components to suggest loosening or 
infection.  There were hypertrophic changes at the lateral 
cortex near the base of the shaft of the prosthesis, as well 
as at the inferior aspect of the glenoid labrum.  There was 
no change in the position or alignment of the prosthesis.  

The veteran testified at a hearing in February 2000.  He 
indicated that he had suffered from significantly decreased 
function in his right shoulder after the surgery.  He also 
reported that he had been told that his prosthesis was too 
small by a VA examiner, but this physician was unwilling to 
put this statement in writing.  The veteran indicated that he 
was no longer able to perform his own housekeeping, sweeping, 
and mopping.  He reported that he had difficulty bathing and 
dressing because his right hand was his dominant hand.  He 
indicated that he had also had problems lifting since his 
surgery.  He stated that he had had the same procedure 
performed on his left shoulder with good results.  He 
indicated that the VA surgeons offered to perform an 
additional surgery on him to try a different prosthesis.  He 
indicated that he was not informed about any possible 
complications from the surgery.  He also indicated that he 
had suffered a muscle injury as a result of the surgery.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in February 2002.  The veteran reported that he 
had had more pain, weakness, and stiffness in his right 
shoulder since his October 1997 surgery.  Upon examination of 
the right shoulder, the veteran had moderate atrophy of the 
anterior third of the deltoid and generalized atrophy of the 
right shoulder girdle.  He had an extensive anteromedial scar 
over the right front of the shoulder.  The veteran had active 

abduction of 75 degrees, forward flexion of 70 degrees, 
external rotation of 0 degrees, and internal rotation of 20 
degrees.  He had generally fair strength in his right 
shoulder area, but had severe weakness with regards to 
external rotation of the shoulder.  He otherwise had good 
sensation and good function of his right hand.  

The examiner noted that it appeared that the veteran's right 
shoulder prosthesis was the appropriate size and that it was 
in a good position, and was stable.  The examiner noted that 
the veteran had had an uneventful postoperative course in the 
hospital.  When comparing the veteran's right shoulder 
disability immediately prior to the surgery to his right 
shoulder in February 2002, the examiner noted that the 
veteran did obtain a bit more motion after the surgery.  The 
examiner noted that the veteran had had more complaints of 
pain and marked weakness of external rotation of the shoulder 
since the surgery.  While the veteran declared that his right 
shoulder was less functional than it was prior to his 
surgery, the examiner noted that the examiner could not 
support or deny the veteran's complaints.  The examiner noted 
that the veteran's functional impairment could be merely 
coincidental with the surgery or due to the natural progress 
of his right shoulder arthritis.  The humeral prosthesis 
appeared to be properly sized.  The examiner indicated that 
the additional disability of the veteran's right shoulder 
would not have been an intended or certain result of his 
hemiarthroplasty.  The examiner noted that there was no 
evidence available to suggest that the veteran's additional 
functional losses were due to the veteran's own willful 
misconduct or to his failure to follow instructions.  The 
examiner also noted that there was no evidence that the 
veteran's additional right shoulder functional losses were 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA, or that it was due to an event that was not reasonably 
foreseeable.  

In this case, entitlement to benefits under 38 U.S.C.A. § 
1151 is not warranted.  The evidence of record clearly 
indicates that the veteran has complained of additional pain, 
weakness, and functional losses in his right shoulder since 
his October 1997 surgery; however, even with such additional 
disabilities, there is no evidence, other than the statements 
of the veteran himself, suggesting in any way that the 
proximate 

cause of the veteran's additional right shoulder disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Furthermore, there is no evidence suggesting that the 
proximate cause of any additional right shoulder disability 
was an event not reasonably foreseeable. 

In this regard, the February 2002 VA examiner noted that 
there was no evidence that the veteran's disability was due 
to the carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA.  
The Board notes that, according to his signature on the 
October 1997 consent form, the veteran understood the nature 
of the right shoulder hemiarthroplasty and was advised of 
risks involved with the surgery.  Additionally, the evidence 
of record indicates that the proper-sized prosthesis was 
inserted during the October 1997 hemiarthroplasty.  The 
prosthesis also appears to have remained in its proper place.  
Other than the statements of the veteran himself, the 
evidence of record does not suggest that the veteran incurred 
additional injury to his shoulder muscles due to his October 
1997 surgery.  The evidence of record indicates that the 
veteran's surgery was uneventful and that he had recovered 
well.  In fact, the veteran was eventually able to perform 
his activities of daily living.  

In addition, the February 2002 VA examiner specifically 
opined that the veteran's additional disability was not due 
to an event that was not reasonably foreseeable.  The 
February 2002 VA examiner also opined that any additional 
disability of the right shoulder was not a certain result of 
the veteran's October 1997 surgery.  The February 2002 VA 
examiner indicated that the veteran's additional right 
shoulder disability could have been merely coincidental with 
the October 1997 surgery or that it could have been the 
natural progression of the veteran's right shoulder 
arthritis. 

The evidence in support of the veteran's claim consists 
mostly of the statements of the veteran himself.  
Nevertheless, there is no indication that the veteran is 
qualified through education, training, or experience to offer 
medical diagnoses, statements or opinions.  See 66 Fed. Reg. 
45,620, 45,630 (to be codified at 38 C.F.R. § 3.159(a)(1)).  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, since the competent medical evidence indicates 
that any additional right shoulder disability was not 
proximately due to an event not reasonably foreseeable, or to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care or medical treatment, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is therefore denied.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's 

application is complete.  There is no outstanding information 
required, such as proof of service, type of benefit sought, 
or status of the veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In 
addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of October 1998 and July 
2002, the statement of the case issued in November 1998, the 
supplemental statement of the case issued in July 2002, and a 
January 2001 letter that informed him of the applicable laws 
and regulations.  Specifically, these documents show that the 
RO notified the veteran of the development of his claim, the 
type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds 

that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The Board finds that 
VA has obtained records from all sources identified by the 
veteran, including his post-service VA treatment records. The 
veteran was afforded a VA examination in February 2002, and a 
medical opinion was obtained on the pertinent questions in 
this case.  Moreover, the veteran's claim was specially 
remanded in January 2001 to ensure VCAA compliance.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Therefore, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



ORDER

Entitlement to compensation benefits for a disability of the 
right shoulder under 38 U.S.C.A. § 1151 based on surgery 
performed by VA on October 31, 1997 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

